Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
U.S. Patent 9,009,516 to Gabayan et al. (Apr. 14, 2015) teaches transitioning between a first power mode and a second power mode responsive to motion data satisfies a corresponding threshold. [Figs 5, 6; Abstract; col 24, line 36 - col 25, line 47]
U.S. Patent 9,684,353 to Xu et al. (Jun. 20, 2017, effectively filed Sep. 30, 2014) teaches determining a motion state based on accumulated footsteps and a sleep state in order to determine a power mode to reduce power consumption. [Figs 1-3; Abstract; col 6, line 48 - col 8, line 3]
The prior art of record does not teach or suggest, either individually or in combination, a device with a first, second and third processor which are operated in a first, second and third mode respectively in which the transitions between the modes are determined by determining that the user or object is in a stop state, a moving and stopping state, and a moving state respectively based on comparing sensing data to thresholds.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA NEVELN whose telephone number is (571)272-9865.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571)272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.N./            Examiner, Art Unit 2186                                                                                                                                                                                            

/KIM HUYNH/            Supervisor Patent Examiner, Art Unit 2186